Citation Nr: 1601569	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-14 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a broken right elbow to include arthritis.

2.  Entitlement to a compensable disability rating for scarring of the right elbow.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of the elbow to include arthritis.

4.  Entitlement to a total disability rating as a result of individual unemployability (TDIU)


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to May 2005 and from November 2006 to December 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The issues of entitlement to a disability rating in excess of 10 percent for residuals of the elbow to include arthritis and TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The residuals of the Veteran's right elbow injury do not manifest the following symptoms: favorable, intermediate, or unfavorable ankylosis of the elbow; forearm flexion limited to an angle less than 110 degrees; forearm extension limited to an angle greater than or equal to 45 degrees; impairment of the flail joint; nonunion of the radius and ulna; or an impairment of the supination and pronation.

2.  The residuals of the Veteran's right elbow injury are the result of a trauma substantiated by X-ray findings, and do manifest in limitation of motion objectively confirmed by swelling and satisfactory evidence of painful motion; but X-ray findings do not substantiate evidence of the involvement of two or more major joints or two or more major joint groups.

3.  The scarring on the right elbow is one scar that is not unstable or painful.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating of 10 percent for the residuals of a broken right elbow to include arthritis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5205 - 5213 (2015).

2.  The criteria for entitlement to a compensable disability rating for scarring of the right elbow have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 7800 - 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained, and the Veteran has indicated in writing that no additional private treatment records exist.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which, except as noted in the REMAND section of this opinion, the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate his disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Rating

The Veteran contends that he is entitled to a compensable disability rating for the residuals of his right elbow injury.  The Veteran is also claiming that that he is entitled to a compensable disability rating for a six inch long scar on his right elbow.  The Veteran broke his right elbow during a period of service.  His elbow was surgically repaired, but the Veteran still reports residual pain and loss of functionality as a result of the injury.  Additionally, the surgical procedures that the Veteran underwent left the Veteran with a scar on his right elbow.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran first filed a service connection claim for his right elbow and his right elbow scar in December 2009, and, in June 2010, the RO granted service connection and assigned noncompensable disability ratings as of the date the claim was received for both disabilities.  In January 2011, the RO continued the Veteran's noncompensable ratings.  In April 2011, the Veteran submitted a written statement expressing his wish to "appeal" the RO's decision.  The RO properly interpreted the April 2011 written statement as a notice of disagreement (NOD), and the RO issued a statement of the case (SOC) continuing the noncompensable ratings in January 2014.  In February 2014, the Veteran perfected a timely appeal to the Board, and, in July 2015, the RO issued a supplemental statement of the case (SSOC) continuing the noncompensable ratings.  

Right Elbow

The Veteran contends that he is entitled to a compensable disability rating for the residuals of his right elbow injury.  As discussed infra, the Veteran does not meet the limitation of movement requirements necessary to be eligible for a compensable disability rating under the Diagnostic Codes for the forearm and elbow.  38 C.F.R. § 4.71a, Diagnostic Codes 5205 - 5213.  Nevertheless, the weight of the evidence of record indicates that the Veteran is experiencing at least some limitation of motion based on objective findings to include: swelling and sufficient evidence of painful motion.  Consequently, the Veteran is entitled to a minimal compensable rating of 10 percent, because this limitation of motion is the result of arthritis due to trauma verified by an X-ray.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Additionally, the record indicates that the Veteran's range of motion may be functionally limited due to restrictions on his ability to lift weight; DeLuca v. Brown, 8 Vet. App. 202 (1995); but the record has not been sufficiently developed for the Board to make a finding that the Veteran's range of motion is functionally limited at this time.  As such, in addition to granting a minimal compensable rating of 10 percent, the Board is remanding this matter back to RO to determine if the Veteran is entitled to a disability rating in excess of 10 percent based on functional limitations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Right Elbow: Range of Motion

The RO assigned the Veteran a noncompensable disability rating for the residuals of the Veteran's right elbow injury pursuant to Diagnostic Code 5206.  The Veteran's right arm is his dominant arm.  Under Diagnostic Code 5206, a noncompensable disability rating is assigned when the Veteran's dominant forearm flexion is limited to 110 degrees.  A disability rating of 10 percent is assigned when the dominant forearm flexion is limited to 100 degrees, and a 20 percent rating is assigned when the dominant forearm flexion is limited to 90 degrees.  A disability rating of 30 percent is assigned when the dominant forearm flexion is limited to 70 degrees, and a 40 percent rating is assigned when the dominant forearm flexion is limited to 55 degrees.  Finally, a 50 percent rating is assigned when the dominant forearm flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

A review of the Veteran's service treatment records indicate that the Veteran first sought treatment for a right elbow injury in approximately December 2006 and that the Veteran underwent a number of surgeries for this condition prior to being discharged in December 2009.

The Veteran underwent a VA examination of his right elbow in February 2010.  The Veteran reported being diagnosed with a broken right elbow, and he reported the following symptoms: stiffness, swelling, tenderness, and pain.  The Veteran indicated that the pain and swelling limited his range of motion.  Upon examining the Veteran's right elbow, the examiner did not observe any signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or drainage.  The examiner also indicated that there was no subluxation or ankylosis.  The Veteran's range of movement of his right elbow was measured as follows: flexion to 145 degrees; extension to zero degrees; supination to 85 degrees; and pronation to 80 degrees.  Repetitive range of motion was possible, and there was no additional degree of limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

The Veteran's right elbow was also X-rayed in February 2010.  The radiology report noted a finding that the olecranon was deformed and an impression of an old olecranon fracture.

The Veteran underwent another VA examination of his right elbow in June 2014.  The Veteran reported experiencing intermittent flare-ups of right elbow pain with overuse or strain of his elbow; causing moderate lifting to be difficult.  Upon physical examination of the Veteran's right elbow, the examiner observed palpable tenderness of the distal triceps tendon area.  The Veteran's range of motion of his right elbow was measured as follows: right elbow flexion to 145 degrees or greater; no limitation of extension; right forearm supination was to 85 degrees; right forearm pronation was to 80 degrees.  Repetitive range of motion was possible, and there was no additional degree of limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner indicated that the Veteran does not have a flail joint, joint fracture, or impairment of supination or pronation.  The examiner noted that one example of how the Veteran's disability functionally impacted him  was that the Veteran was unable to lift more than 10 to 20 pounds with his right arm due to elbow pain. 

The Veteran has also submitted a number of personal statements in May 2009 and August 2015 describing the pain that limits the range of motion of his right elbow. The Veteran also submitted a February 2014 written statement from a third party corroborating that the Veteran cannot fully extend his elbow.  

As previously stated, the a noncompensable disability for a dominant limb is assigned for Diagnostic Code 5206 when the forearm flexion of the dominant limb is limited to 110 degrees.  VA examinations conducted in February 2010 and June 2014 both indicate that the Veteran's right elbow flexion was to at least 145 degrees.  The Board certainly takes into consideration, and finds credible, the Veteran's claims that his range of motion is at least partially limited.  Nevertheless, the weight of the evidence of record indicates that the Veteran's flexion is not sufficiently limited to meet the rating criteria for even a noncompensable rating.  Furthermore, the Veteran does not qualify for any compensable rating, because all compensable rating require that the Veteran's forearm flexion be even more severely impaired than the criteria for the noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Nevertheless, in the case at bar, both examiners noted that repetitive motion did not result in the loss of range of motion, and thus the Board cannot make a finding of a functional loss of range of motion based on the record currently before it.

Nevertheless, in addition to reviewing the Veteran's criteria for the higher disability rating based on the currently assigned Diagnostic Code, the Board has a duty to review the Veteran's eligibility for all applicable Diagnostic Codes.  Under the schedular criteria specific to the elbow and forearm, the other ratings available are: ankylosis of the elbow (Diagnostic Code 5205); limitation of extension of forearm (Diagnostic Code 5207); forearm flexion limited to 100 degrees and extension limited to 45 degrees (Diagnostic Code 5208); elbow other impairment of flail joint (Diagnostic Code 5209); nonunion of radius and ulna with flail false joint (Diagnostic Code 5210); impairment of ulna (Diagnostic Code 5211); impairment of radius (Diagnostic Code 5212); and impairment of supination or pronation (Diagnostic Code 5213).  38 C.F.R. § 4.71.

The June 2014 VA examination specifically indicated that the Veteran does not have ankylosis of the elbow, flail joint, joint fracture, or impairment of supination or pronation.  Furthermore, the record is otherwise silent regarding these conditions although the Veteran was diligent in in reporting and seeking medical treatment while in the service and was examined at a VA facility for his right elbow in February 2010.  Accordingly ankylosis of the elbow (Diagnostic Code 5205); elbow other impairment of flail joint (Diagnostic Code 5209); nonunion of radius and ulna with flail false joint (Diagnostic Code 5210); impairment of ulna (Diagnostic Code 5211); impairment of radius (Diagnostic Code 5212); and impairment of supination or pronation (Diagnostic Code 5213) are not properly raised by the record, and the Board shall not consider them any further.  Id.

Accordingly, the remaining Diagnostic Codes that the Board must consider are: limitation of extension of forearm (Diagnostic Code 5207) and forearm flexion limited to 100 degrees and extension limited to 45 degrees (Diagnostic Code 5208).  Id.  Under Diagnostic Code 5207, a disability rating of 10 percent is assigned when the Veteran's dominant forearm extension is limited to 45 degrees or 60 degrees, and a 20 percent rating is assigned when the dominant forearm extension is limited to 75 degrees.  A 30 percent disability rating is assigned when the dominant forearm extension is limited to 90 degrees, and a 40 percent rating is assigned when the dominant forearm extension is limited to 40 degrees.  Finally, a 50 percent disability rating is assigned when the dominant forearm extension is limited to 45 degrees.    

The Veteran's dominant extension is, therefore, not limited enough to meet the criteria for a disability rating of 10 percent.  VA examinations conducted in February 2010 and June 2014 both indicate that the Veteran's right elbow extension was to zero degrees.  Furthermore, the Veteran's right elbow extension did not increase due to pain or weakness after repetitive motion.  See DeLuca.  Furthermore, the Veteran does not qualify for disability ratings in excess of 10 percent, because all rating in excess of 10 percent require that the Veteran's extension be even more severely impaired than the criteria for the 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Under Diagnostic Code 5208, a 20 percent disability rating is assigned when the dominant forearm flexion is limited to 100 degrees and the extension to 45 degrees. As previously noted, the Veteran's right elbow extension was at least 145 degrees and his extension to zero degrees.  Therefore, the Veteran does not meet this rating criteria and cannot be assigned a disability rating of 20 percent under it.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  

Right Elbow: Arthritis Due To Trauma

The Board notes that the Veteran is "claiming arthritis secondary to the break[;]" See Veteran's July 2011 written statement; which the Board interprets to mean that the Veteran is claiming secondary service connection for his arthritis.  First the Board notes that this is not strictly speaking the most appropriate use of a secondary service connection as the Veteran has been service connected for the residuals of his now fully healed in-service right elbow injury.  Arthritis in the Veteran's right elbow is not secondary to the residuals of his right elbow injury.  The arthritis is a residual effect of the Veteran's  right elbow injury.  

Even so the Board has a duty to interpret the Veteran's claims as sympathetically as possible.  Furthermore, the Board notes that the Veteran's trauma has been substantiated by an X-ray finding in February 2010 that his olecranon is deformed from a prior fracture.  Taken together, the Board further interprets the Veteran's claim to mean that he is claiming to experience arthritis as a result of the trauma he experienced in service.  Arthritis due to trauma is identified by Diagnostic Code 5010 with the instruction to rate the injury as Diagnostic Code 5003: degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5003, degenerative arthritis is rated based on the limitation of motion as described in the specific diagnostic codes of the joint or joints involved.  The applicable diagnostic codes in this case are Diagnostic Codes 5205 - 5213.  The Board will not discuss them further, because the Board has already determined supra that the Veteran is not eligible for a compensable rating under them.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5205-5213.

Nevertheless under Diagnostic Code 5003, a disability rating of 10 percent is assigned when the Veteran is not eligible for a compensable rating under the appropriate diagnostic codes for the specific joint or joints, but limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The criteria for a disability rating of 10 percent has been met, because limitation of motion has been objectively confirmed by swelling and satisfactory evidence of painful motion.  The Veteran has consistently reported pain during his VA examinations.  The Veteran During the February 2010 VA examination, the Veteran reported a history of pain, weakness, and limited range of motion because of pain and swelling, and he indicated that he was currently experiencing symptoms including stiffness, swelling, tenderness, and pain.  The Veteran reported, in the June 2014 VA examination, that moderate lifting with his right arm can be difficult, because of elbow pain.  

The Veteran has also submitted a number of personal statements describing the pain that limits the range of motion of his right elbow.  In May 2009, the Veteran indicated that he can no longer extend his arm.  The Veteran indicated in a July 2014 statement that he has pain in his elbow that prevents him from fully extending his arm, causes frequent periods of immobility, and prevents him from enjoying beloved recreational activities.  In an August 2015 statement, the Veteran indicated that he had limited use of his arm and that he could no longer perform the same activities he used to be able to perform.  

Finally, the Veteran also submitted a February 2014 written statement from a third party corroborating that the Veteran cannot fully extend his elbow.

The Veteran is competent to testify when he felt pain and whether it prevents him from fully extending his arm.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds his reports, both in writing and to VA examiners, are credible, because they have remained consistent over the years and are corroborated by a third party.  Accordingly the Veteran is experiencing pain, and it at least to some extent limits the use of his arm.  "It is the intention [of the Secretary] to recognize actually painful . . . joints, due to healed injury as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Furthermore the Veteran has reported swelling as a symptom which the Board finds credible.  Accordingly, the criteria for a disability rating of 10 percent have been met, because limitation of motion has been objectively confirmed by swelling and satisfactory evidence of painful motion.
In the absence of such limitation of motion a 10 percent rating is also assigned when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Nevertheless, a 20 percent rating is assigned when, in the absence of limitation of motion, there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board finds that the criteria for these disability ratings have not been met.  First, these criteria are only applicable in the absence of limitation of motion, and the Board has already found that the Veteran has limitation of motion based on the objective finding of swelling and satisfactory evidence of painful motion.  Second, X-ray evidence only substantiates the involvement of one joint, the elbow, and, therefore, it does not substantiate the involvement of multiple joints or joint groups.  Third, in regards to the 10 percent rating, the Board has already found that the Veteran is entitled to a disability rating of 10 percent and thus it is moot.  Accordingly, the rating criteria for X-ray evidence involving two or more major joint or minor joint groups has not been met.  Id.

Accordingly, the Board finds that the weight of the evidence demonstrates that the Veteran is entitled to minimal disability rating of 10 percent for the residuals of his right .  The evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a compensable disability rating of 10 percent is granted.  As the issue of whether the Veteran is entitled to a disability rating in excess of 10 percent is being remanded to the RO, the Board need not consider extraschedular ratings at this time.

Scar

The Veteran contends that he is entitled to a compensable disability rating for a right elbow scar.  The Veteran is not entitled to a compensable rating, because the weight of record indicates that he does not have enough painful or unstable scars; and his scar is not large enough.  38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805.

The RO assigned the Veteran a noncompensable disability rating for the Veteran's right elbow scar pursuant to Diagnostic Code 7804.  Under diagnostic code 7804, a 10 percent rating is assigned when the Veteran has one or two scars that are unstable or painful, and a 20 percent rating is assigned when there are three or four scars that are unstable or painful.  Finally, a 30 percent disability rating is assigned when there are five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars are considered unstable when there is frequent loss of covering of skin over the scar.  Id at Note (1).

A review of the Veteran's service treatment records indicates that Veteran had a healed surgical scar on his right elbow.

The Veteran underwent a VA examination of his scar in February 2010.  The Veteran reported that he did not experience skin breakdown or pain as a result of the scar.  The examiner noted that the scar was linear and superficial measuring 15 cm. by 2 cm., and that the scar was not painful nor was there skin break down.  The examiner opined that the scar was not the result of burns.  The examiner further opined that the scar was superficial with no underlying tissue damage, and that inflammation, edema, and keloid formation were absent.  Finally, the examiner noted that the scar was not disfiguring and did not limit the Veteran's range of motion or level of functionality.

In a July 2011 written statement, the Veteran indicated that his scar was at least 6 inches long (15.24 cm.), and he further indicated that it was disfiguring.

A February 2014 third party written statement submitted on the Veteran's behalf indicates that the Veteran has a visible scar down his elbow.

The Veteran also underwent a VA examination of his scar in June 2014.  The Veteran reported that his right elbow scar was neither painful nor unstable.  The examiner determined that the scar was a superficial non-linear scar measuring 18.5 cm. by 1.5 cm, and that the scar was not a burn scar.  The examiner concluded that scar did not affect the Veteran's functionality.

The Veteran has one scar on his right elbow.  The Veteran has indicated in two VA examinations that the scar is neither painful nor unstable.  Accordingly, the Veteran does not meet the rating criteria for a disability rating of 10 percent (the minimum compensable rating), because under Diagnostic Code 7804 requires that one or more scars be unstable or painful; and the Veteran's single scar is neither painful not unstable.  Furthermore, the Veteran does not meet the criteria of a higher disability rating, because, all the disability ratings in excess of 10 percent require the Veteran to have more than two painful and unstable scars; and the Veteran only has one scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Nevertheless, in addition to reviewing the Veteran's criteria for the higher disability rating based on the currently assigned Diagnostic Code, the Board has a duty to review the Veteran's eligibility for all applicable Diagnostic Codes.  Under the schedular criteria specific scars, the other ratings available are: burn scar(s) of the head, face, or neck; scar(s) of the head face or neck due to other causes; or disfigurement of the head, face, or neck (Diagnostic Code 7800); burn scar(s) or scar(s) due to other causes not of the head face or neck that are deep and nonlinear (Diagnostic Code 7801); and burn scar(s) or scar(s) due to other causes not of the head face or neck that are superficial and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7805 ("[s]cars, other (including linear scars) and other effects of scars evaluated under [D]iagnostic [C]odes 7800, 7801, 7802, and 7804").  Burn scars, scars on the head, face, or neck, disfigurement of the head, face, or neck, or any deep scars are not raised by the record, and, accordingly, the Board will not consider Diagnostic Codes 7800 any 7801 and further.

The only remaining diagnostic code to consider is Diagnostic Code 7802 which contains rating criteria for scar(s) due to other causes not of the head, face, or neck that are superficial and nonlinear.  The February 2010 VA examination indicates that the Veteran's scar is superficial and linear, but the June 2014 VA examination indicates that the Veteran's scar is superficial and non-linear.  Even giving the Veteran the benefit of the doubt, however, the Veteran still does not meet the criteria for a compensable rating under Diagnostic Code 7802.  Under Diagnostic Code 7802, a 10 percent disability rating is assigned for a superficial nonlinear scar when it has an area of 929 sq. cm.  The record contains varying measurements, but the longest length and width of the scar on record is 18.5 cm. and 2 cm. respectively; for a total service area of 37 sq. cm.  Therefore, the Veteran does not meet the criteria for a disability rating of 10 percent, because 37 sq. cm. is less than 929 sq. cm.  The Veteran cannot be awarded a disability rating in excess of 10 percent, because this is the maximum disability rating under Diagnostic Code 7802.

Accordingly, the Board finds that the weight of the evidence simply fails to demonstrate that the Veteran is entitled to a compensable rating for his right elbow scar.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a compensable disability rating for his right elbow scar is denied.

Extraschedular Rating For Scarring

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's right elbow scar are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria applicable to this case provides for compensable ratings based on the number of and the severity of the Veteran's scars to include: instability and painfulness.  The Board necessarily considers all the Veteran's scars within the scheduled rating criteria.  The Board, therefore, finds that his symptomology and impairment are more than contemplated by the schedular criteria, and, consequently, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation and Pension Service for his right elbow scar.



ORDER

Entitlement to a disability rating of 10 percent for residuals of a broken right elbow to include arthritis is granted; subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable disability rating for scarring of the right elbow is denied.




REMAND

Right Elbow Disability Rating In Excess Of Ten Percent

The June 2014 VA examination indicated that the Veteran was unable to lift more than 10 to 20 pounds with his right arm due to elbow pain, and that this had a functional impact on the Veteran's ability to work.  The Board also notes that the Veteran reported that flare-ups of pain prevent him from being able to lift certain weights with his right arm in his July 2011 written statement.  The scheduled rating criteria take range of motion into consideration, but do not explicitly note weight limitations; 38 C.F.R. §  4.71a, Diagnostic Codes 5003, 5010, 5205 - 5213.  As previously noted, the Board considers along with the schedular criteria, the functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness when evaluating disabilities of the musculoskeletal system.  See DeLuca.  Furthermore, "the joints involved should be tested for pain . . . in weight-bearing and nonweight-bearing" motion.  38 C.F.R. § 4.59.  

The June 2014 VA examination did indicate facts and data from the record or reliable principles and methods were used to determine that the Veteran is unable to lift more than 10 to 20 pounds, and, therefore, it is insufficient to determine the Veteran's functional loss due weight restrictions.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  As it provides an indication of a functional loss of range of motion that has not been properly evaluated, however, the Board finds VA should provide the Veteran with an additional examination in order to, to the extent practicable, test the effect of weight bearing on the Veteran's range of motion to include, if possible, measuring the Veteran's flexion, extension, etc.; while and after lifting various weights: 5 pounds, 10 pounds, 15 pounds, 20 pounds, etc.  38 U.S.C.A. § 5103(a).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the event that such an examination is impractical or the examiner cannot provide and opinion without resorting to speculation, all attempts made to comply with these instructions should be fully documented in the record.



TDIU

The Veteran has not formally proffered the claim that, as a result of his service-connected disabilities, he was unable to secure and maintain substantial gainful employment.  Nevertheless, the Board took the issue of TDIU into consideration, because the Veteran indicated in his July 2011 statement that he was finding it difficult to gain employment due to the limitation the he had with his arm.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Typically, TDIU is awarded on a schedular basis, which requires that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran does not meet this standard.  The Veteran has been rated for four service-connected disabilities: a right elbow disability (as of this opinion 10 percent); a back disability (10 percent); right elbow scar (noncompensable); and headaches (noncompensable).  All the disabilities are individually rated below 60 percent, and, therefore, the Veteran cannot qualify for TDIU based on a single disability.  Additionally, the Veteran cannot qualify for TDIU based on two or more disabilities, because the combined rating of both of the Veteran's service-connected disabilities is less than 70 percent.

Nevertheless, there is also a duty imposed on the Board to consider TDIU even when the schedular criteria are not met.  Roberson v. Principi, 251 F.3d 1378 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but does not meet the schedular criteria, then the RO should refer to the Director, Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

The Veteran indicated in a July 2011 written statement that he has found it difficult to gain employment due to the limitations that he is experiencing due to the residuals of his broken elbow.  The February 2012 VA examination noted that the Veteran is a full time student.  The June 2014 VA examination indicated that the Veteran's weight-bearing restrictions have a functional impact on the Veteran's ability to work, but the Veteran's current employment status or field of work in not indicated.  Accordingly, the evidence of record is insufficient to determine whether or not the Veteran is able to secure and follow a substantially gainful occupation in spite of his service connected disabilities.  As it provides an indication of such an inability, however, the Board finds VA should provide the Veteran with an additional examination in order to determine to what extent the Veteran is capable of maintaining and securing substantially gainful employment; 38 U.S.C.A. § 5103(a); see McLendon; and, to the extent necessary, refer to the Director, Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. Given that the Veteran indicated in the June 2014 VA examination that, as a result of the residuals of the Veteran's right elbow disorder, the Veteran was unable to lift more than 10 to 20 pounds, arrange for the Veteran to undergo an appropriate VA examination to in order to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the range of motion of the Veteran's right elbow is functionally limited by the Veteran's weight-bearing ability after, to the extent practicable, testing the effect of weight on the Veteran's range of motion to include, if possible, measuring the Veteran's flexion, extension, etc.; while and after lifting various weights: 5 pounds, 10 pounds, 15 pounds, 20 pounds, etc.  A complete rationale should be provided for any opinion expressed.  In the event that such an examination is impractical or the examiner cannot provide and opinion without resorting to speculation, all attempts made to comply with this instructions should be fully documented in the record.

2.  Given that the Veteran indicated in a July 2011 written statement that he has had trouble securing employment due to his right arm and that the June 2014 VA examination indicates that the Veteran's right arm disability has a functional impact on the Veteran's ability to work, arrange for the Veteran to undergo an appropriate VA examination to in order to determine to what extent the Veteran is capable of maintaining and securing substantially gainful employment.  A complete rationale should be provided for any opinion expressed.  In the event that such an examination is impractical or the examiner cannot provide and opinion without resorting to speculation, all attempts made to comply with this instructions should be fully documented in the record.

3.  Then, readjudicate the claims on appeal in order to determine if the Veteran is entitled to a disability rating in excess of 10 percent for the residuals of his broken right elbow and whether or not referral to the Director, Compensation and Pension Service for consideration of extraschedular TDIU is warranted.  If the benefits sought are not granted, provide the Veteran and any, representatives he might retain to advocate on his behalf, with an SSOC and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


